DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the externality of the air conditioning pack of claim 1 and distinctness thereof in claim 10, as well as the first compressing device of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “the air conditioning pack being located upstream from and external to the pack”.  This limitation, particularly the external feature, is not disclosed in the specification sufficiently to convey to one of skill that the applicant was in possession of this limitation at the time of filing.  Specifically, externality of the air conditioning pack is not described in the specification, and the drawings do not contain more than schematic details.  This is insufficient to demonstrate possession of the instant limitation.
Regarding claim 10, the claim recites “a supplemental pack distinct from the air conditioning pack”.  This limitation, particularly the distinct feature, is not disclosed in the specification sufficiently to convey to one of skill that the applicant was in possession of this limitation at the time of filing.  Specifically, distinctness of the air conditioning pack is not described in the specification, and the drawings do not contain more than schematic details.  This is insufficient to demonstrate possession of the instant limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0083100 to Bammann et al. (Bammann hereinafter).
Regarding claim 1, Bammann teaches a pack (18/40/60, e.g. embodiment of Fig. 2) including a shaft (common shaft of 18, 40 and 60), a compressor (18), a turbine (60) coupled to the compressor via the shaft, the turbine expanding a first medium (bleed air from bleed air source 52) to provide power to the compressor to compress a second medium (ambient air from 14, see paragraph 68).  Bammann further teaches that the turbine is fluidly coupled to the outlet of a heat exchanger (58) of an air conditioning pack (22/58/72) that is upstream (at 58) of the pack (at 60) and has a second compressor (22).  The pack thereby receives the flow from the heat exchanger (58) in fluid series therewith.  Furthermore, Bammann teaches that “the ambient air inlet 14 and the ram air inlet 31 are designed as separate devices” (paragraph 61).  Bammann does not explicitly teach that the air conditioning pack is external to the pack.  However, it has been held that the mere rearrangement of parts does not confer non-obviousness (MPEP 2144.04 VI. C).  This is analogous to the present invention as claimed, which differs from Bammann only in the external nature of the elements of the air conditioning pack (i.e. their physical arrangement relative to the pack).  Accordingly, the examiner holds that the claimed invention is obvious in view of Bammann, which teaches all the elements of the claimed invention, their functional relationships, and which operates in the same fashion as the claimed invention.  
Regarding claim 2, Bammann teaches a second turbine (40) coupled to the compressor by the shaft.
Regarding claim 3, Bammann teaches that the second turbine receives air subsequent to various treatment elements within the pack.  This air is therefore considered to constitute a third medium.
Regarding claim 6, Bammann teaches that the first medium is bleed air from a bleed air source (52) and the second medium is fresh air from a fresh air source (14).
Regarding claims 7-9, Bammann teaches first and second modes for differing altitudes (see paragraph 66).
Claims 10, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bammann in view of US Patent 9,669,936 to Fiterman et al. (Fiterman).
Regarding claim 10, Bammann teaches an air conditioning pack (58/72) with a first heat exchanger (58) whose outlet functions as a pack outlet and an inlet (52), and further teaches a supplemental pack with a second compressor (18), a shaft (common to 18/40/60), a turbine (60) and a second heat exchanger (28), the supplemental pack (18/40/60) being arranged downstream from the air conditioning pack (e.g. from 28 to 40, see paragraphs 62 and 64) such that the inlet of the turbine is fluidly coupled to the outlet of the first heat exchanger so that the turbine receives a first medium (bleed air from 52, see paragraph 71) from the first exchanger and expands it, thereby providing power to the compressor (18) to compress a second medium (ambient air from 14).  Bammann does not teach a compressing device in the flow path from pack inlet to pack outlet of the air conditioning pack.  Fiterman teaches another air conditioning pack generally, and particularly teaches providing a boost compressor (82) to a bleed air line in order to raise its pressure before its provision to the cabin and which is advantageously improved in performance (col. 14, ln. 17-39).  Therefore, it would have been 
Regarding claim 11, Bammann teaches a second turbine (40) coupled to the compressor by the shaft.
Regarding claim 13, Bammann teaches that the first medium is bleed air from a bleed air source (52) and the second medium is fresh air from a fresh air source (14).
Regarding claims 14 and 15, Bammann teaches first and second modes for differing altitudes (see paragraph 66).
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bammann in view of US Patent 3,014,639 to Boli (Boli).
Regarding these claims simultaneously, Bammann teaches the limitations of the parent claims as discussed above, but does not teach a second compressor stage on the same shaft.  Boli teaches another compressor (Fig. 2) in which multiple compressor stages (34, 36, 38) are arranged on a common shaft with a turbine (24) in order to increase the pressure of a fluid substantially isothermally (col. 1, ln. 23-25).  Therefore, it would have been obvious to one of ordinary skill in the art to use a multistage compressor as taught by Boli in the apparatus of Bammann in order to ensure substantially isothermal and high pressure compression of the air therein.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bammann and Fiterman as applied to claim 10 above and further in view of US Patent 3,014,639 to Boli (Boli).
Regarding these claims simultaneously, Bammann teaches the limitations of the parent claims as discussed above, but does not teach a second compressor stage on the same shaft.  Boli teaches another compressor (Fig. 2) in which multiple compressor stages (34, 36, 38) are arranged on a common .
Response to Arguments
Applicant’s arguments, see page 5, filed 13 January 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bammann and, as noted above, Fiterman, under 35 U.S.C. 103(a).
With respect to the argument that Bammann fails to teach an air conditioning pack separated from or distinct from the supplemental pack, the examiner is not persuaded that this limitation is non-obvious, as location within one pack or another or the separation of elements with no effect on their respective function amounts to no more than the rearrangement of parts.  As such rearrangement has been held to be obvious, the examiner so holds in this case, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5 April 2021